DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the third action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 3/29/2020, and 8/16/2021 and have been reviewed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Warsop (PGPub #2011/0167788) in view of McCormick et al. (US #6,379,110).
Regarding claim 1, Warsop teaches a ducted fan assembly operable for thrust vectoring, the ducted fan assembly comprising: a duct (114) having an inlet (350), an inner surface (112), an expanding diffuser (140) and an outlet (300 as seen in figure 3); a fan (Paragraph 28, lines 1-18) disposed within the duct between the inlet and the expanding diffuser (100, 300, 310, and 350 as seen in figure 3), the fan configured to rotate relative to the duct about a fan axis to generate an airflow therethrough (Paragraph 28, lines 1-18); and an active flow control system (620, 630, 640, and 650) including a plurality of injection zones (620, 630, 640, and 650) circumferentially distributed about the inner surface of the duct (620, 630, 640, and 650 as seen in figure 6), each injection zone including an injector (620, 630, 640, and 650) configured to inject pressurized air toward the outlet (120, and 130 as seen in figure 1, and Paragraph 23, lines 1-18, and Paragraph 30, lines 1-15); wherein, the expanding diffuser has a diffuser angle (140 as seen in figure 1) such that the airflow has a thrust vector having a first direction that is substantially parallel to the fan axis (115 as seen in figure 1); and wherein, injection of pressurized air in a first injection zone of the plurality of injection zones asymmetrically reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone (Abstract, lines 1-19, Paragraph 27, lines 1-16, and Paragraph 30, lines 1-15, this teaches that the flow is separated when the active system is not on and at least a portion of the flow is entrained on the outlet when the system is activated) such that the thrust vector of the airflow has a second direction that has a non-zero angle relative to the first direction (Paragraph 30, lines 1-15).  But, Warsop does not explicitly teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system.
However, McCormick does teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system (Column 3, lines 11-27, this teaches that the flow control system is need to prevent the separation of flow).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have separation of flow occur in the diffuser because Warsop and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having separation of flow occur in the diffuser is that it allows the system to control how the air is entrained.
Regarding claim 3, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the plurality of injection zones further comprises a plurality of uniformly distributed injection zones (620, 630, 640, and 650 as seen in figure 6 of Warsop).
Regarding claim 4, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the plurality of injection zones further comprises at least four injection zones (620, 630, 640, and 650 as seen in figure 6 of Warsop).
Regarding claim 6, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the injector in each injection zone further comprises a plurality of jets (Paragraph 9, lines 1-22 of Warsop, this teaches that the injector can feature a porous material that the air passes through, the porous material produces a plurality of outlet jets).
Regarding claim 7, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein each of the injectors is configured to inject the pressurized air downstream of the fan (120, 130, and 310 as seen in figure 3 of Warsop).
Regarding claim 8, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein each of the injectors is configured to inject the pressurized air into the expanding diffuser (120, 130, and 140 as seen in figure 1 of Warsop).
Regarding claim 9, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 but Warsop does not teach that each of the injectors is configured to inject the pressurized air substantially tangential to the inner surface.  However, McCormick does teach that each of the injectors is configured to inject the pressurized air substantially tangential to the inner surface (Abstract, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the air injected tangentially to the inner surface because Warsop and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having the air injected tangentially to the inner surface is that it lets the injected air interact with the boundary layer to help control the flow.
Regarding claim 10, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but Warsop does not explicitly teach that the diffuser angle is configured to create attached flow when the airflow is influenced by the active flow control system.  However, McCormick does teach that the diffuser angle is configured to create attached flow when the airflow is influenced by the active flow control system (Column 3, lines 11-27, this teaches that the injection system prevents the flow from separating which results in attached flow).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow in the diffuser be attached when under the influence of the injectors because Warsop and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having the flow in the diffuser be attached when under the influence of the injectors is that it helps to reduce the drag that is caused by separated flow.
Regarding claim 12, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the first direction is substantially coincident with the fan axis (115 as seen in figure 1, and 310 as seen in figure 3 of Warsop).
Regarding claim 13, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the second direction has a first component that is substantially coincident with the fan axis and a second component in a radial direction of the duct (Paragraph 30, lines 1-15 of Warsop, this teaches that the vectoring can shift the vector upwards or downwards which creates a fan axis component and a radial component).
Regarding claim 14, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 13 wherein the radial direction is in an opposing direction from the first injection zone (Paragraph 30, lines 1-15 of Warsop).
Regarding claim 15, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the non-zero angle is between 5 degrees and 10 degrees (The graph shown in figure 4a, and Paragraph 31, lines 1-16 of Warsop, this teaches that the deflection is dependent on the mass flow through the secondary outlet and that the maximum angle is 20-30 degrees and at a lower, this means that at a lower mass flow rate the deflection would be between 5 and 10 degrees).
Regarding claim 16, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 but Warsop does not teach that injection of pressurized air in each of the injection zones circumferentially reduces the flow separation between the airflow and the expanding diffuser downstream of each of the injection zones such that the thrust vector of the airflow is in the first direction.  However, McCormick does teach that injection of pressurized air in each of the injection zones circumferentially reduces the flow separation between the airflow and the expanding diffuser downstream of each of the injection zones such that the thrust vector of the airflow is in the first direction (18 as seen in figure 2, and Column 3, lines 11-27, this shows that there are a plurality of injectors circumferentially located in the system that reduce the flow separation and results in the flow being directed in an axial direction).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have circumferential injectors which reduce separation of the flow and causes the flow to move in the axial direction because Warsop and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having circumferential injectors which reduce separation of the flow and causes the flow to move in the axial direction is that it helps to uniformly reduce the separation in the flow which helps improve the propulsion systems performance and reduces drag.
Regarding claim 17, Warsop teaches an aircraft comprising: an airframe (Paragraph 44, lines 31-35); an engine (320, and 330) disposed within the airframe (Paragraph 28, lines 1-8); and a ducted fan assembly (310) operably associated with the engine (310, 320, and 330 as seen in figure 3), the ducted fan assembly including: a duct (114) having an inlet (350), an inner surface (112), an expanding diffuser (140) and an outlet (300 as seen in figure 3); a fan (Paragraph 28, lines 1-18) disposed within the duct between the inlet and the expanding diffuser (100, 300, 310, and 350 as seen in figure 3), the fan configured to rotate relative to the duct about a fan axis to generate an airflow therethrough (Paragraph 28, lines 1-18); and an active flow control system (620, 630, 640, and 650) including a plurality of injection zones (620, 630, 640, and 650) circumferentially distributed about the inner surface of the duct (620, 630, 640, and 650 as seen in figure 6), each injection zone including an injector (620, 630, 640, and 650) configured to inject pressurized air toward the outlet (120, and 130 as seen in figure 1, and Paragraph 23, lines 1-18, and Paragraph 30, lines 1-15); wherein, the expanding diffuser has a diffuser angle (140 as seen in figure 1) such that the airflow has a thrust vector with a first direction that is substantially parallel to the fan axis (115 as seen in figure 1); and wherein, injection of pressurized air in a first injection zone of the plurality of injection zones asymmetrically reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone (Abstract, lines 1-19, Paragraph 27, lines 1-16, and Paragraph 30, lines 1-15, this teaches that the flow is separated when the active system is not on and at least a portion of the flow is entrained on the outlet when the system is activated) such that the thrust vector of the airflow has a second direction that has a non-zero angle relative to the first direction (Paragraph 30, lines 1-15).  But, Warsop does not explicitly teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system.
However, McCormick does teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system (Column 3, lines 11-27, this teaches that the flow control system is need to prevent the separation of flow).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have separation of flow occur in the diffuser because Warsop and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having separation of flow occur in the diffuser is that it allows the system to control how the air is entrained.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Warsop (PGPub #2011/0167788) as modified by McCormick et al. (US #6,379,110) as applied to claim 1 above, and further in view of Yoeli (PGPub #2008/0283673).
Regarding claim 2, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the fan further comprises a rotor assembly having a plurality of rotor blades (Paragraph 28, lines 1-18 of Warsop).  But, Warsop does not teach that the rotor blades are variable pitch rotors.
However, Yoeli does teach that the rotor blades are variable pitch rotors (Paragraph 93, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotor blades be variable pitch rotors because Warsop and Yoeli are both systems that can inject additional fluid into a propulsion assembly.  The motivation for having the rotor blades be variable pitch rotors is that it can help allow the aircraft to fly at greater speeds.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warsop (PGPub #2011/0167788) as modified by McCormick et al. (US #6,379,110) as applied to claim 1 above, and further in view of Sheng et al. (PGPub #2018/0346108).
Regarding claim 5, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but does not teach that the injector in each injection zone further comprises one or more slots.  However, Sheng does teach that the injector in each injection zone further comprises one or more slots (126 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the injection zones be slots because Warsop and Sheng are both systems that inject air into propulsion assemblies.  The motivation for having the injection zones be slots is that it allows more of the air to be delivered at a given axial position of the duct.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Warsop (PGPub #2011/0167788) as modified by McCormick et al. (US #6,379,110) as applied to claim 1 above, and further in view of O’Mara et al. (PGPub #2002/0092470).
Regarding claim 11, Warsop as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but does not teach that the diffuser angle is between 10 degrees and 20 degrees.  However, O’Mara does teach that the diffuser angle is between 10 degrees and 20 degrees (Claim 2, lines 1-2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the diffuser angle between 10 and 20 degrees because Warsop and O’Mara are both diffuser systems.  The motivation for having the diffuser angle between 10 and 20 degrees is that it helps to ensure that the air is more fully expanded which can improve diffuser efficiency.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warsop (PGPub #2011/0167788) as modified by McCormick et al. (US #6,379,110) as applied to claim 17 above, and further in view of Robertson et al. (US #8,469,308).
Regarding claim 18, Warsop as modified by McCormick teaches the aircraft as recited in claim 17 but does not teach that the aircraft further comprises a VTOL aircraft.  However, Robertson does teach that the aircraft further comprises a VTOL aircraft (Column 6, lines 20-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aircraft be a VTOL aircraft because Warsop and Robertson are both aircrafts with propulsion systems.  The motivation for having the aircraft be a VTOL aircraft is that VTOL aircrafts do not need long runways to takeoff and land which increases the locations that they can be used.
Regarding claim 19, Warsop as modified by McCormick teaches the aircraft as recited in claim 17 but does not teach that the aircraft further comprises a blended wing body aircraft.  However, Robertson does teach that the aircraft further comprises a blended wing body aircraft (1001 as seen in figure 10A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aircraft be a blended wing body aircraft because Warsop and Robertson are both aircrafts with propulsion systems.  The motivation for having the aircraft be a blended wing body aircraft is that blended wing aircraft can help reduce the drag on the aircraft.
Regarding claim 20, Warsop as modified by McCormick teaches the aircraft as recited in claim 17 but does not teach that the aircraft further comprises a fan-in- wing aircraft.  However, Robertson does teach that the aircraft further comprises a fan-in- wing aircraft (1001 as seen in figure 10A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aircraft be a fan in wing aircraft because Warsop and Robertson are both aircrafts with propulsion systems.  The motivation for having the aircraft be a fan in wing aircraft is that it can help reduce the drag on the system by not having the fans protrude from the body which helps to reduce the profile.
Response to Arguments
Regarding the applicants arguments that Warsop does not teach that the injection of pressurized air at a first injection zone asymmetrically reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone, the examiner disagrees.  The examiner does agree that Warsop does not teach that the net flow separation between the diffuser and the airflow is reduced but this is not required by the claim as currently written.  Warsop does teach that when the active flow control system is activated the separated flow on the opposite side of the active side is eliminated and the flow becomes entrained on the diffuser, this results in a asymmetric reduction of the separation as the flow is reduced on one and increased on the other.
Regarding the applicants arguments related to the combination of Warsop and McCormick the examiner disagrees that the combination is improper, Warsop teaches that the flow passing the diffuser under normal flow conditions is separated, this is discussed in paragraph 27 of Warsop and has been highlighted by the applicant in their arguments, this section teaches that under normal conditions the primary jet separates from the inner housing which is located upstream of the diffuser and results in the flow being separated over the diffuser, but is silent as to whether or not the diffuser is shaped to create additional separation.  For the independent claims the only limitation that is not taught is that the diffuser is shaped to create additional separation, and McCormick is relied upon in the independent claims to only teach this limitation and does not incorporate any of the elements of the flow control of McCormick.  While some of the dependent claims are taught by the flow control system of McCormick, the examiner disagrees with the applicants assertion that the flow control system of McCormick is replacing the system of Warsop, instead the system of McCormick is used to teach modifications that can be made to the system of Warsop, and the examiner does not believe that any of these modifications would cause the system of Warsop to not be able to function in its intended manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647